PER CURIAM:
On February 11, 1983, the claimant was driving his 1973 Datsun 240 Z on 1-70 near Wheeling, Ohio County, West Virginia, when the vehicle struck a pothole estimated by the claimant to be approximately three inches deep, two to three feet wide, and one and one-half to two feet long. The automobile sustained damages to the left rear strut cartridge, lower control arm bushings and shaft and rear universal joint in the amount of $262.50. The claimant testified that he travelled the highway daily, but had not observed the pothole on any previous occasion. He stated that he believed the pothole had been in existence “just a few days.”
The State is neither an insurer nor a guarantor of the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E. 2d 81 (1947). To be found liable, the respondent must have had actual or constructive knowledge of the defect and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). As there was no evidence of notice to the respondent, the Court must deny the claim.
Claim disallowed.